*7MEMORANDUM ***
Leonardo C. Mariano petitions pro se for review of the Department of Labor Benefits Review Board (“Board”) decision affirming the decision of an administrative law judge (“ALJ”) denying permanent total disability benefits under the Longshore and Harbor Workers’ Compensation Act, 38 U.S.C. §§ 901-950. Our jurisdiction is governed by 33 U.S.C. § 921(c). We review for errors of law and adherence to the substantial evidence standard, Brady-Hamilton Stevedore Co. v. Director, OWCP, 58 F.3d 419, 421 (9th Cir.1995), and deny the petition for review.
The ALJ’s adverse credibility determinations were supported by substantial evidence due to Mariano’s inconsistent testimony and demeanor. See Goldsmith v. Director, OWCP, 838 F.2d 1079, 1081 (9th Cir.1988). The ALJ’s rejection of Mariano’s medical reports was also supported by substantial evidence as the reports were based on Mariano’s version of the facts. See Fair v. Bowen, 885 F.2d 597, 605 (9th Cir.1989). Accordingly, the Board properly concluded that there was substantial evidence to support the ALJ’s conclusion that Mariano did not establish a prima facie case that his injury arose out of his employment with the U.S. Navy Exchange Service. See Goldsmith, 838 F.2d at 1081.
Petitioner’s remaining contentions lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.